Title: From John Adams to James Madison, 31 January 1813
From: Adams, John
To: Madison, James



Dear Sir
Quincy January 31st. 1813

I have subscribed with Mr Gray and others a recommendation of Hendrick W Gordon Esquire a copy of which is enclosed. As he requests a separate Certificate, I enclose his letter and can sincerely say that from an acquaintance with him, of several years, I believe that what is said of him, in the Certificate, and in his letter, to be no more than he deserves; He is a civil, well bred man, capable industrious, and faithful in business, I have the honour to be very respectfully Sir your most obedient Servant
John Adams